                 Case 17-19049        Doc 74      Filed 08/07/19    Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                          Baltimore Division


IN RE: Ernest Walter Reed, Jr.                        |
                                                      |
                                                      |
                                                      | Case No. 17-19049
                                                      |     Chapter 13
                                                      |
                                 Debtor               |

   MOTION FOR AUTHORITY TO INCUR SECURED DEBT FOR THE PURPOSE
   OF MODIFYING THE TERMS OF AN EXISTING SECURED LOAN FOR REAL
          PROPERTY AND NOTICE OF OPPORTUNITY TO OBJECT

       The Debtor hereby seeks Court authority to incur secured debt for the purpose of
       modifying the terms of an existing secured loan for real property, and submits the
       following information regarding the modified loan:


       1.   The address of the real property is 9569 Whiskey Bottom Road, Laurel, MD 20723.
       2.   The holder/servicer of the secured claim is Wilmington Savings Fund Society, FSB
            d/b/a Christiana Trust as Owner trustee of the Residential Credit Opportunities
            Trust V.
       3.   The amount of the proposed modified secured claim is
            $300,219.66. This amount does ______ or does not __x___ (check one) include
            pre-petition arrears currently being paid through the plan.
       4.   The monthly amount of the modified secured claim payment is
            $2,198.84. This amount does _x__ or does not_____ (check one) include real estate
            taxes and hazard insurance to be escrowed by the holder of the modified secured
            claim. The monthly escrow amount is
            $___441.18_____________. The current monthly secured claim payment is
            $___2,043.19______________.
       5.   INTEREST TERMS:
                   Case 17-19049       Doc 74     Filed 08/07/19      Page 2 of 4



                   A.   Fixed rate loan with an interest rate of __5.75_____% for a duration of
                        approximately _35___ years (the “Maturity Date”).
              OR


                   B.   Adjustable rate loan or ARM with a fixed interest rate of _____% for a
                        duration of ____ years; then interest will adjust every ____ years. The
                        total loan duration is ____ years. Additional information:
                        a.             Rate adjustment is limited to an increase of ____ per
                                           each adjustment.
                        b.             Rate adjustment over the life of the loan is limited to
                                       _____.
       6.    The loan modification does _____ or does not __x___ (check one) affect the terms
             of the confirmed plan in the case. If the loan modification does affect the terms of
             the confirmed plan in the case, the Debtor(s) will separately file a motion to modify
             the confirmed plan. This motion does not constitute a motion to modify the
             confirmed plan. The Debtor(s) hereby acknowledges that the terms of the
             confirmed plan remain in effect until such time as any plan modification is
             approved by the Court.
       7.    The loan modification will not alter or affect the status or priority of any other
             existing lien(s) on the real property.
       8.    The Debtor has advised the holder of the modified secured claim that it must either
             file an amended proof of claim or withdraw the filed proof of claim within 30 days
             of the closing of the loan modification transaction.
       WHEREFORE, the Debtor submits that this loan modification is in the best interest of
the Debtor and the creditors as it will increase the feasibility of the Chapter 13 plan.
                  Case 17-19049       Doc 74     Filed 08/07/19     Page 3 of 4



Date: August 7, 2019                               Respectfully submitted,
                                                  /s/ Alon J. Nager, Esq.
                                                   Alon J. Nager, Esq. (#28551)
                                                  Nager Law Group, LLC
                                                  8180 Lark Brown Road, Suite 201
                                                  Elkridge, MD 21075
                                                  443-701-9669
                                                  alon@nagerlaw.com

   NOTICE OF OPPORTUNITY TO REQUEST A HEARING TO CREDITORS AND
                       PARTIES IN INTEREST

        You are notified of the filing of the foregoing Motion by the Debtor requesting Court
authority to incur secured debt for the purpose of modifying the terms of an existing secured loan
for real property. Any interested party objecting to the loan modification must file an objection
with the United States Bankruptcy Court for the District of Maryland within twenty-one (21)
days after the date of this motion. You are further notified that unless an objection is filed, the
Court may grant the motion without a hearing.


                                CERTIFICATE OF SERVICE

        I hereby certify that this Motion for Approval of Loan Modification was served this 7th
day of August 2019 electronically to those recipients authorized to receive a Notice of Electronic
Filing by the Court, and/or by first class mail, postage prepaid to:


       17-19049 Notice will be electronically mailed to:

Michael T Freeman mfreeman@siwpc.com,
dreynolds@siwpc.com,
npatel@siwpc.com,
razzam@siwpc.com,
bkreferrals@siwpc.com,
siwbkecf@siwpc.com,
siwpc@ecf.courtdrive.com,
siwattecf@siwpc.com

Alon Nager alon@nagerlaw.com,
amanda@nagerlaw.com,
nagerar70680@notify.bestcase.com,
carolyn@nagerlaw.com,
                     Case 17-19049           Doc 74       Filed 08/07/19        Page 4 of 4



brittany@nagerlaw.com,
hannah@nagerlaw.com

Kathryn Ellen Smits ksmits@orlans.com,
ANHSOrlans@InfoEx.com

Nancy Spencer Grigsby grigsbyecf@ch13md.com

Nancy Spencer Grigsby grigsbyecf@ch13md.com

Glen H. Tschirgi gtschirgi@securedlegal.com,
gtschirgi@mtglaw.com




And by first class mail, postage prepaid to all parties listed on the attached mailing matrix.


                                                                        /s/ Alon J. Nager, Esq.
                                                                        Alon J. Nager, Esq.
